Case 9:18-cv-81104-BB Document 48 Entered on FLSD Docket 11/16/2018 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                            Case No. 18-cv-81104-BLOOM/Reinhart

 GREENWAY NUTRIENTS, INC.,

         Plaintiff,

 v.

 DAVID SELAKOVIC, et al.,

       Defendants.
 _________________________/

                                   ORDER TO SHOW CAUSE

                 THIS CAUSE is before the Court upon sua sponte review of the record. On

 October 26, 2018, the Court ordered the parties to jointly file a proposed order scheduling

 mediation, setting forth their selected mediator pursuant to Local Rule 16.2, and a time, date, and

 place for mediation. ECF No. [39]. On November 15, 208, Plaintiff filed a notice of mediator

 selection, but failed to designate a mediator and location for the mediation. ECF No. [46]

 (“Notice”). Accordingly, it is ORDERED AND ADJUDGED that no later than November

 21, 2018, the parties shall file a supplemental notice and proposed order scheduling mediation, as

 required by the Scheduling Order, ECF No. [39]. Failure to comply will result in sanctions,

 including, but not limited to, dismissal without prejudice without further notice.

         The parties are reminded that pursuant to the procedures outlined in the CM/ECF

 Administrative Procedures, the proposed order is also to be emailed to bloom@flsd.uscourts.gov

 in   Word     format.    The    CM/ECF      Administrative    Procedures    may      be   viewed   at

 http://www.flsd.uscourts.gov. All other deadlines set forth in the Scheduling Order shall remain

 strictly in place.
Case 9:18-cv-81104-BB Document 48 Entered on FLSD Docket 11/16/2018 Page 2 of 2
                                                 Case No. 18-cv-81104-BLOOM/Reinhart


        DONE AND ORDERED in Miami, Florida, this 15th day of November, 2018.




                                                _________________________________
                                                BETH BLOOM
                                                UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                          2
